ON REHEARING,
De Witt, J.
Counsel on the argument on rehearing seem to have obtained the impression that the original decision was based upon the ground that the receiver should not be appointed because there was another adequate remedy. Whatever was said as to the creditor’s rights and remedies under his attachment was simply a suggestion to meet counsel’s argument ab inconvenienti. But the question of the expediency of giving the courts power to appoint a receiver in certain plain money demand actions is a matter to be addressed to the legislature, and not to the courts. In the original opinion we endeavored to make a plain, simple reading of the statute as to receivers. Beading that statute in whole, and not in part, we cannot find any authority to appoint the receiver in this case. As we remarked in the original opinion, such power might be beneficial in some cases. That subject we commend to the legislature, where only it belongs. It is ordered that the original decision shall stand.
Pemberton, C. J., concurs.